People ex rel. Campbell v Molina (2022 NY Slip Op 06630)





People ex rel. Campbell v Molina


2022 NY Slip Op 06630


Decided on November 18, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 18, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
DEBORAH A. DOWLING
HELEN VOUTSINAS
LILLIAN WAN, JJ.


2022-08984

[*1]The People of the State of New York, ex rel. Marion Elizabeth Campbell, on behalf of Elvis Tzintzun, petitioner,
vLouis Molina, etc., respondent.


Twyla Carter, New York, NY (Enrico Purita of counsel), for petitioner.
Michael E. McMahon, District Attorney, Staten Island, NY (Morrie I. Kleinbart and Travis Atkinson of counsel), for respondent.
Writ of habeas corpus in the nature of an application to release Elvis Tzintzun upon his own recognizance or, in the alternative, to set reasonable bail, in effect, upon Richmond County Indictment No. 70919/2022.

ADJUDGED that the writ is sustained, without costs or disbursements, to the extent that bail upon Richmond County Indictment No. 70919/2022 is set in the sum of $50,000 posted in the form of an insurance company bail bond, the sum of $100,000 posted in the form of a partially secured surety bond, with the requirement of 10% down, or the sum of $25,000 either deposited as a cash bail alternative or paid with a credit card, on condition that, in addition to posting an insurance company bail bond or depositing the cash alternative or paying with a credit card as set forth above, Elvis Tzintzun shall (1) wear an electronic monitoring bracelet, with monitoring services to be provided by a qualified entity pursuant to CPL 510.40(4)(c), and any violations of the conditions set forth herein relating to the electronic monitoring shall be reported by the electronic monitoring service provider to the Office of the District Attorney of Richmond County, and further proceedings pursuant to CPL 510.40(4)(d), if any, shall be conducted by the Supreme Court, Richmond County; (2) remain confined to his residence, except for visits to his place of worship, his attorney, his medical providers, or court, and must travel directly from his residence to his place of worship, his attorney, his medical providers, or court, and directly back to his residence, when conducting those visits; (3) surrender all passports, if any, he may have to the Office of the District Attorney of Richmond County, or, if he does not possess a passport, he shall provide to the Office of the District Attorney of Richmond County an affidavit, in a form approved by the Office of the District Attorney of Richmond County, in which he attests that he does not possess a passport, and shall not apply for any new or replacement passports; and (4) provide to the Office of the District Attorney of Richmond County an affidavit, in a form approved by the Office of the District Attorney of Richmond County, in which he attests that if he leaves the jurisdiction he agrees to waive the right to oppose extradition from any foreign jurisdiction; and it is further,
ORDERED that upon receipt of a copy of this decision, order and judgment together with proof that Elvis Tzintzun has given a partially secured surety bond in the sum of $100,000, with the requirement of 10% down, or has given an insurance company bail bond in the sum of $50,000, or has deposited the sum of $25,000 either as a cash bail alternative or paid with a credit card and (1) has arranged for electronic monitoring with a qualified entity pursuant to CPL 510.40(4)(c); (2) [*2]has surrendered all passports, if any, he may have to the Office of the District Attorney of Richmond County, or, if he does not possess a passport, has provided to the Office of the District Attorney of Richmond County an affidavit, in a form approved by the Office of the District Attorney of Richmond County, in which he attests that he does not possess a passport, and shall not apply for any new or replacement passports; and (3) has provided to the Office of the District Attorney of Richmond County an affidavit, in a form approved by the Office of the District Attorney of Richmond County, in which he attests that if he leaves the jurisdiction he agrees to waive the right to oppose extradition from any foreign jurisdiction, the Warden of the facility at which Elvis Tzintzun is incarcerated, or his or her agent, is directed to immediately release Elvis Tzintzun from incarceration.
CHAMBERS, J.P., DOWLING, VOUTSINAS and WAN, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court